Citation Nr: 1116348	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969.  

Service personnel records reflect that the Veteran has received the Purple Heart Medal and Combat Action Ribbon for his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Thereafter, due to the Veteran's international move to Australia, his file was transferred to the RO in Pittsburgh, Pennsylvania. 

In February 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.; a transcript of that hearing is associated with the claims file.

The Veteran is presently living in Australia.  

The issue of individual unemployment (TDIU) has been raised by the record in correspondence received in February 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board's review of the claims file reveals that further development of this matter is warranted.  

The Veteran submitted correspondence that was received in September 2009 indicating that he has applied for benefits from the Social Security Administration (SSA).  Specifically, the Veteran stated that he had a scheduled visit with a private psychiatrist in Australia the week prior to his written statement in connection with paperwork that was needed for his application for Social Security benefits.  It appears that the record describes a September 2009 SSA examination and evaluation as a VA examination.  

With the exception of a private psychological evaluation and report performed in September 2009, it does not appear that SSA records have been requested or associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Accordingly, because there is evidence that the Veteran filed a claim for SSA benefits, a remand is necessary to attempt to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board notes that individual unemployability (TDIU) is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  The Veteran has consistently reported that he is unemployed and that he stopped working in June 2007 due the symptomatology of PTSD.  See May 2007 VA treatment record, September 2009 VA/SSA psychological examination, and September 2009 VA Form 9. 

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  During a September 2009 VA/SSA examination, the examiner indicated that the Veteran was not working.  The examiner further stated that given the Veteran's age of 60, in combination with the severity of his PTSD and depressive symptoms, that it is extremely unlikely that he will ever be employable in the future.   

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled; therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain treatment records from the Mountain Home VA Medical Center dating since May 2008.  In addition, the RO/AMC should obtain private treatment records dating since April 2010 from Dr. Chris Martin of Queensland, Australia.   

2.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO/AMC should adjudicate the issue of entitlement to a TDIU, to include entitlement to an extraschedular evaluation under 38 C.F.R. § 4.16(b).

4.  After completion of the above and any additional development deemed necessary in view of the additional records received, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

By this remand the Board intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



